MEMORANDUM **
Javier Mendez-Leon, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ final order of removal and, through his petition, he seeks review of a decision of the Legalization Appeals Unit (“LAU”) affirming the Immigration and Naturalization Services’ denial of his application for temporary resident status under a legalization program *581established by the Immigration Reform and Control Act of 1986, 8 U.S.C. § 1255a. We have jurisdiction under 8 U.S.C. § 1255a(f). See Guzman-Andrade v. Gonzales, 407 F.3d 1073, 1076 (9th Cir.2005). We review for an abuse of discretion, see 8 U.S.C. § 1255a(f)(4)(B), and we deny the petition for review.
Mendez-Leon does not dispute that he has been convicted of three misdemeanors. The LAU did not, therefore, abuse its discretion in concluding that he is ineligible for the benefit of temporary resident status. See 8 C.F.R. § 245a.2(c)(1) (stating that an alien convicted of any felony or three or more misdemeanors is ineligible for temporary resident status).
Mendez-Leon’s contention that Congress intended to exclude illegal entry convictions in determining whether an alien is eligible for legalization is unpersuasive.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.